Mr. Justice Caswell
delivered the opinion of the court:
The facts involved in this ease are the same as those involved and considered in Effie A. Jenks v. William A. Stump, ante, p. 281.
By stipulation and order of the court below, this case was consolidated with that case for the purpose of trial and determination; the stipulation providing for separate verdict and judgment in each case.
The questions presented for determination here are the same as the questions presented in that case, and the same law is applicable, and for the reasons there given the judgment herein is affirmed.

Affirmed.’

Decision en banc, all the justices concurring.